 In the MatterOf ILLINOIS PACKING COMPANYandUNITED PACKING-HOUSE WORKERS OF AMERICA(C.I.0.)Case No. 13-R4194.-Decided May 3,1944Mr. Calmon R. Golder,of Chicago, Ill., for the Company.Messrs. Ralph HelsteinandJesse Prosten,andMiss Virginia Spence,of Chicago, Ill., for the C. I. O.Mr. Daniel D. Carmell,of Chicago, Ill., for the Amalgamated.Mr. John Gavin,of Chicago, Ill., for the Engineers.Mr. James M. Kennedy,of Chicago, Ill., for the Firemen.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly 'filed by United Packinghouse Workers ofAmerica (C. I. 0.), herein called the C. I. O., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Illinois Packing Company, Chicago, Illinois, herein calledthe Company, the National Labor Relations Board provided for, anappropriate hearing upon due notice before John R. Hill, Trial Ex-aminer..Said hearing was held at Chicago, Illinois, on February 9,10, and 11, 1944.The Company, the C. I.. 0., Amalgmated Meat Cut-ters & Butcher Workmen of North America, A. F. of L., herein calledtheAmalgamated, International Union of Operating Engineers,Local 399, A. F. of L.,,herein called the Engineers:, and InternationalBrotherhood of Firemen & Oilers, Local 7, A. F. of L., herein called theFiremen, appeared and participated.'All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, tointroduce evidence bearing upon, the issues, and to file briefs withthe Board. The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed..1Meat Driversand HelpersUnion, Local710, herein called Local 710, was served with:Notice ofHearing but failed to appear at the hearing.56 N. L. R. B., No. 44.221 '222DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTiI.THEBUSINESS OF THE COMPANYIllinoisPacking Company,, a Delaware , corporation, owns and,operates a plant at Chicago, Illinois, at which it is engaged in the pur-chase and slaughter of livestock and the sale of meat and various by-products.The Company purchases all- livestock used at its plant fromthe Union Stock Yards at Chicago, Illinois.Over 60 percent of thelivestock so purchased is originally shipped to the Union Stock Yardsfrom points outside the Slate of Illinois.During the year 1943 theCompany. purchased over $6,000,000 worth of livestock.During thesameperiod the Company sold in excess .of $8,000,000 worth of meatproducts, of which approximately 50, percent was sold to the UnitedStates Government for use by its armed forces. ,In addition, the Com-pany shipped approximately 5 percent of its meat products to pointsoutside the State of Illinois.The Company is a member of ThePackers Association of Chicago, herein called the Association.The Company admits-and we find that at its Chicago plantit is en-gaged in commercewithin .the meaning of the National Labor Rela-tions Act.III. THE ORGANIZATIONSINVOLVED,`United Packinghouse Workers of America is a ,labororganizationaffiliated with the Congress of Industrial Organizations, admitting tomembership'employees of the,Company.Amalgamated Meat Cutters ,& Butcher Workmen of North America,International Union of Operating Engineers, Local'399, andInter-national Brotherhood of Firemen &-Oilers, Local 7, are labor organiza ',+tions affiliated with the American Federation of Labor, 'admitting tomembership employees of the Company.III. THE ALLEGED APPROPRIATE UNITThe C. 1. 0. contends that all production and maintenance employeesof the Company, excluding executives,salesmen,, office andclericalemployees,, shipping clerk, truck drivers,2 chief engineer,engineers,3YNot all members of the Association employ truck drivers.However, the member-com-panies who do employ truck drivers have customarily dealt through the Association in con-junction with others with Local 710 concerning their truck drivers.i,'The-Engineers at present represents the engineers employed by the Company by virtueof a collective bargaining contract with the,Association. ILLINOIS, PACKING COMPANY223_;fi'remen,4 -foremen, and all other supervisory employees,' constitute anappropriate bargaining unit.'-,The.Company and the Amalgamated deny the appropriateness of theunit sought by the C. I. O. contending that inasmuch as the Company,isa member- of an association of employers which has represented allmember-companies as a single entity 'in matters of collective bargain-'ing, since its formation in 1934, only -an association-wide unit isappropriate.The Association and collective bargaining-In 1934, 11, independent employers who were engaged in the meatpacking business in Chicago, Illinois, inclusive of the Company, formed ,the Association for the purpose of collectively promoting their busi-nesses.On October 24, 1934, the Association was incorporated underthe laws oLthe-State of Illinois.The articles of incorporation statein part that :The object of this Association is to foster the interests andand promote the welfare of the business engaged in by its mem-bers :-To exchange credit information : And, to do any allthings necessary to, not only protect the interests of its members,but to do all things necessary to benefit the members, that is not,contrary,to law.They also provide that the management-of the Association shall bevested in aboard of five directors who shall be.elected annually bythe regular members.At'the time of its formation the Association was comprised of eightregular members.,and three associate members.Regular members areengaged" in- meat, packing.Associatemembersare distinguishablefrom regular members in that they are engaged in businesses some-what related to the meat packing industry such as themanufactureof sausage casings.Only regular members are entitled to vote at themeetings of the Association.The Association maintains a treasury`which collectsannual duesof $25 from each regular member and$12.50 from each associate member.The Association held its firstregular meeting on October 19, 1934, at which five directors and fourofficerswere elected and written bylaws approved.- At this meetingthe members elected a committee known as the labor committee tonegotiate a tentative collective bargaining'agreement with the StockThe Company-is 'the only member'of the Association that employs firemen.These em-ployees are represented at'present by the Firemen.The inclusion'sand exclusions set forth above appear to be the same as those describedwidein the associationunit for which the Amalgamated is the bargaining representative.,tii 224DECISIONSOF NATIONALLABOR RELATIONS BOARDYards Labor Council,an affiliateof the Amalgamated,which hadorganizedthe employees of the membercompanies.The labor com-mitteethereaftermet with representatives of the Council and anagreementwas reached whereby the employees of themember com-panies were to receive basic wages similar to those paid by the "BigFour Packers." oThey further agreed to an 8 percent increase inwages retroactive to October 1, 1934, and to institute a -dues check-offsystem.At a meeting on October 29, 1934, the Association approvedthe agreement which had been negotiated by the labor committee.The terms of the agreement were thereafter put into effect by allthe member companies, with the exception of P. Brennan Company,a regular member, and Oppenheimer Casing Company, an associatemember.7The member-companies operated under this oral bargain-ing agreement until 1937 when the oral agreement was reduced towriting and:..signed by the Amalgamated and all the members of theAssociation, including the Company.8Although undated, it appearsfrom the record that this memorandum of agreement was executedon June 5, 1937. It made no reference to rates of pay, or to the guar-anteed hours of work, nor did it provide for a termination date. Italso appears, however, that under the oral agreement and the memo-randum there was an understanding between the contracting partiesthat the rates of pay would correspond to those paid by the "Big FourPackers" and that 32 hours would constitute a working'week.OnNovember 5, 1940, the Association met to discuss the -renewal of thebargaining agreement with the Amalgamated.Thereafter, on orabout January 1, 1941, the Association and the Amalgamated agreedto extend their written agreement for An additional year.This wasdone by -adding a clause to the 1937"-agreement which read, "For"theepurpose of clarification, this contract is renewed for one year fromJanuary 1, 1941." This addendum was signed as follows :Amalgamated Meat Cutters and Butcher. Workmen of NorthAmerica: by Patrick E. Gorman,' President, Dennis Lane, Secretary-Treasurer; The Packers Association of Chicago : by W. F.Krippes, President.On or about May 1, .1941, the Association. and the Engineers en-tered into a collective bargaining contract covering all operatingengineers employed by the member-companies of the Association.This agreement reduced to writing the oral understanding with re-spect to rates of pay, wages, hours of employment, and other con-ditions of employment which had existed between the Engineers and"Armour & Company, Sari/t & Company, Wilson & Company, Inc.,andCudahy PackingCompanyare known as the "Big Four Packers" In the Chicago area.7Both of these companies resigned from the Association in the early part of 1935.8This agreement stated that it was between "The Packers Association of Chicago and itsmembers, and the Amalgamated Meat Cutters and Butcher Workmen of North America." ILLINOIS PACKING COMPANY225the Association since the formation of the Association.By its terms,it is to remain in effect until April 30, 1944, and is made by "The.Packers Association of Chicago and Local Union No. 399 of the In-ternationalUnion of Operating Engineers of Chicago, Illinois, andvicinity."It is signed by the Engineers' president and recordingsecretary, and the Association's president, secretary, and treasurer.In December 1941, the Association and the Amalgamated executeda new collective bargaining contract.This new agreement providedthat it was to take effect on January 1, 1942, and continue in forcefor 1 year and thereafter in the absence of "notice given by eitherparty thirty days prior to January 1st of any year." It provided,inter alia,for a closed shop, guaranteed time of 32 hours per week, anincrease in vacation time, and dues check-off, but like the formeragreement, made no reference to rates of pay. It was "by and betweenThe Packers Association of Chicago and its members" and the Amal-gamated. In the space for signatures appears the name of the Asso-ciation, followed by the names of the member companies and thesignatures of their respective representatives, and the name of theAmalgamated, followed by the signatures of its representatives.Thecontracting parties operated under this agreement until November20, 1943, at which time, pursuant to notice of the desire to amendthe contract given to the Association by the Amalgamated on Novem-ber 15, 1943, the parties executed an addendum which extended theterm of the contract to December 31, 1944, and incorporated thereincertain agreed modifications.The addendum is signed by representa-tives of the Amalgamated and by the secretary and treasurer of theAssociation.The minutes of the Association's meetings, which were read intothe record at the hearing, indicate that the Association has, held 37meetings from the date of its formation in 1934, to and includingJanuary 6, 1944. These meetings: were evenly distributed throughoutthe 10-year period, except that there was none held in 1943, and only1 in 1942.At 18 of the 37 meetings, discussion related either whollyor in part to matters concerning labor relations such as the execution,modification, renewal, or interpretation of collective bargaining con-tracts.In addition to labor matters, the minutes of the various.meetings disclose that discussions were had with respect to offalproblems, freight rates, competition, sales problems, packing-houseinsurance, sewage problems, occupational disease laws, current busi-ness conditions, beef grading, and financial problems of the Asso-ciation.Following the resignation of P. Brennan Company and Oppen-heimer Casing Company in 1935, there was no change in the mem-bership of the Association until 1941, when a new member, H. Graver587784-45-vol. 56-16 226Company, joined the.^ssociation.The only other change occurredin December 1942 when David Levy Company, a member, sold out toSuperb Packing ,Company, which remained a member until 1943, atwhich time its business was purchased by:Hygrade Packing Company.Hygrade Packing Company is not, an independent packen,.but; ownsplants in cities other than Chicago. It refused-to join the Association.It appears that, the Association comprises all of the independentmeat packing companies in Chicago engaged exclusively in slaughter-.ing and packing beef.. At present the members, of the Associationemploy a total of approximately, 1,000 to 1,100 employees.ConclusionIn view of the foregoing facts and upon the entire record in thecase,,we conclude that, notwithstanding evidence indicating the ap-propriateness, from a fuiictional,,viewpoint, of,a bargaining., unitconfined to the plant of a single employer, the course of collectivebargaining, which since 1934 has been conductedon a multiple-em-ployeror association-wide basis, must govern the scope of the appro-priate unit.The facts here presented'demonstrate, from the standpointof effective collective bargaining and peaceful labor relations, thedesirability'of an association-wide unit.Moreover, it clearly appearsthatallmember-companies,including' the Company, have ' delegatedto the Association authority to engage ' in collectivebargaining ontheir, behalf and to enter into bindingagreementswith labororganiza-tions.Accordingly, we find that the single employer unit! requestedby the C. I. O. is inappropriate for the purposesof collectivebargaining.°Iv.THE ALLEGED QUESTION CONCERNING REPRESENTATION'Since, as stated. in Section III, above, the bargaining unit sought,to be established by the petitioner is inappropriate, we find that noquestion affecting commerce has arisen concerning the representationof employees of the Company in an appropriate bargaining unit.ORDERUpon the basis of the foregoing findings, the' National Labor Rela-,tions Board hereby orders that the petition for investigation andcertification of representatives of employees of Illinois Packing Com-America (C. I. 0.); be, and it hereby is, dismissed.,e SeeMatterofGeorge F.Carletonc6Company,Inc, et at,54 N L R B.222;Matterof Rayonier Incorporated,Graves Harbor Division,52 N. L.R. B. 1269 ;Matter of, NewBedford Cotton ManufacturersAssociation,47 N: L.R.'B. 174;Matter of Central Fbubid,vCompany,46'N.L. R. B. 676;Matter of Stevens-Coal Company,19 N. L.R. B. 98.